UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1006


In re: FRANKLIN C. SMITH,

                    Petitioner.



            On Petition for Writ of Mandamus. (2:18-cv-00397-MSD-LRL)


Submitted: April 29, 2019                                         Decided: May 3, 2019


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith petitions for a writ of mandamus, seeking an order compelling

“Robert Mueller and all his independent (F.B.I.) offices across the United States to place

an immediate halt on all the State and Federal Informant Systems.” He also seeks a list

of all informants operating in Virginia Beach, Virginia on August 23 to August 24, 2016.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought, and the respondent has a

has a clear duty to perform the requested act. Cumberland Cty. Hosp. Sys., Inc. v.

Burwell, 816 F.3d 48, 52 (4th Cir. 2016).

      The relief sought by Smith is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2